                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE APPLICATION OF LATVIA MGI                   Case No. 20-mc-80152-WHO
                                         TECH SIA ET AL,
                                   8                    Plaintiff,                         ORDER OF REFERENCE TO
                                   9                                                       MAGISTRATE JUDGE FOR
                                                   v.                                      DISCOVERY
                                  10
                                         ILLUMINA INC.,
                                  11                    Defendant.
                                  12
Northern District of California




                                               Pursuant to Civil Local Rule 72-1, the request for issuance of subpoenas and all other
 United States District Court




                                  13
                                       discovery sought in this miscellaneous matter is referred to United States Magistrate Judge
                                  14
                                       Thomas S. Hixson, who is handling discovery in the related matters, Illumina, Inc. et al v. BGI
                                  15
                                       Genomics Co., Ltd et al, 3:19-cv-03770-WHO and In re Application of Illumina Cambridge Ltd.,
                                  16
                                       19-mc-80215-WHO.
                                  17

                                  18
                                               IT IS SO ORDERED.
                                  19
                                       Dated: October 6, 2020
                                  20
                                                                                       ______________________________________
                                  21                                                   WILLIAM H. ORRICK
                                                                                       United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       Rev. 3-20
